Duffel, J.
The defendant, Valsin Fournet, having been duly elected as one of the police jury members of the parish of St. Martin, the plaintiff, who was defeated at said election, nevertheless claims the seat of the defendant, on the sole ground that the defendant is now, and was on the day of the election, Clerk of the District Court of the said parish, and we are referred to Article 122 of the Constitution.
The District Judge nonsuited the plaintiff.
As we are satisfied that a police juryman is not an officer, in the intendment of the Constitution, we will not examine the different pleas and exceptions presented by the parties, but we will simply affirm the judgment of the court a qua. Dorsey v. Vaughan, 5 An. 155; State v. Blanchard et al., 6 An. 515.
Judgment affirmed.